Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-9 have been canceled (see the election without traverse of Group II, claims 10-20, filed 03/01/2021).


Election/Restrictions

Applicant’s election without traverse of Group II, claims 10-20 in the reply filed on 03/01/2021 is acknowledged.

The examiner searched and examined claims 10-20 and found them allowable over the prior art.


Allowable Subject Matter

Claims 10-20 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, imply, suggest, teach or anticipate the presently claimed invention and/or provide a properly motivated combination thereof making the presently claimed invention obvious as defined by claim 10 in its entirety.  In particular the four steps in total with their first imaging step at the luminal access site, accessing, routing and second imaging step distinguish over the prior art.  The most relevant prior art, Sinelnikov (U.S. Patent Application Publication 2014/0350401), does not anticipate the first subcutaneous imaging step at the luminal access site. Nor can that prior art be combined with other prior art to make obvious the claimed invention.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/AARON F ROANE/Primary Examiner, Art Unit 3792